Citation Nr: 0414168	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  99-23 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen claim for service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from February 1971 to March 
1973 and November 1980 to February 1981.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Huntington, West Virginia, (hereinafter RO).  In 
July 2003, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   


FINDINGS OF FACT

1.  Service connection for PTSD was dismissed as not well-
grounded by a July 1995 Board decision. 

2.  The evidence added to the record since the July 1995 
Board decision regarding service connection for PTSD bears 
directly and substantially upon the specific matter under 
consideration and, in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1995 Board decision dismissing the claim for 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (1995)

2.  Evidence received since the July 1995 Board decision is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to his claim has been obtained and associated with the claims 
folder, other than that which the Board will be seeking 
through the development mentioned in the Remand portion of 
this decision.  The record on appeal is sufficient to resolve 
the matter as to whether the veteran's claim should be 
reopened.

II.  New and Material Evidence

VA must reopen a previously and finally disallowed claim when 
"new and material evidence is presented or secured."  38 
U.S.C.A. § 5108; see 38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. § 3.156(a) (2001).  The Board notes that the standard 
for materiality set forth in 38 C.F.R. § 3.156(a) was 
amended, effective on August 29, 2001, but that the 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, pending prior to that date.  
See 38 C.F.R. § 3.156(a) (2002).  In order to satisfy the 
applicable requirement, the evidence "must be both new and 
material."  Smith v. West, 12 Vet. App. 312, 314 (1999).

New evidence is evidence "not previously submitted to agency 
decision makers ... [that] is neither cumulative nor 
redundant."  38 C.F.R. § 3.156(a) (2001); see Smith, supra 
(if evidence was not in record at time of final disallowance 
of claim and is not cumulative of other evidence in record, 
it is new); see also Elkins v. West, 12 Vet. App. 209, 216 
(1999) (en banc).

New evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed.Cir.1998) (materiality requirement of 38 
C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Applying these criteria to the veteran's claim, the Board 
notes that a July 1995 Board decision dismissed the veteran's 
claim for PTSD, finding that a well-grounded claim for 
service connection had not been presented.  As such, this 
decision, for the purposes of the discussion below, became 
final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (1995).  In pertinent part, the record 
before the Board at the time of the July 1995 decision was 
devoid of a diagnosis of PTSD.  

Thereafter, the veteran filed an application to reopen his 
claim for service connection for PTSD.  A June 1998 rating 
decision found that new and material evidence had not been 
submitted.  Following this decision, the veteran submitted VA 
medical evidence documenting a diagnosis of and treatment for 
PTSD, and in the "Decision" portion of the September 1999 
statement of the case, the RO indicated that new and material 
evidence had been submitted, but denied the claim as not well 
grounded.  In the second paragraph of the "Reasons and 
Bases" portion of the September 1999 statement of the case, 
the RO indicated that as the veteran had "submitted new 
medical evidence showing a diagnosis of PTSD," the claim was 
reopened.  However, the concluding paragraph of the statement 
of the case stated that the veteran had not submitted new and 
material evidence.  Supplemental Statements of the case 
completed thereafter by the RO addressed the issue for 
service connection for PTSD as if the claim had been 
reopened. 

Notwithstanding the issue of whether the actions of the RO 
should be viewed as reopening the claim at issue, the Board 
has a legal duty to consider the requirement of whether new 
and material evidence has been submitted regardless of the 
RO's actions.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  As such, and based on a review of the record, 
the Board finds that the veteran has submitted evidence that 
bears directly and substantially upon the specific matter 
under consideration, and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  In particular, the Board finds that the VA clinical 
evidence of treatment for PTSD is material, as it is 
competent medical evidence which was not previously of record 
which tends to support the veteran's contention that he has 
PTSD as a result of his service in Vietnam.  Accordingly, the 
claim for service connection for PTSD may be reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened, 
and the appeal is, to that extent, granted.


REMAND

In light of the sworn testimony presented by the veteran at 
his July 2003 hearing, the evidence and written contentions 
of record, and in light of the fact that the veteran's claim 
for service connection for PTSD has been reopened, the Board 
concludes that this case must be remanded for further 
development. 

In sworn testimony and written contentions, fault has been 
found with the fact that a March 2002 VA examination, which 
did not result in a diagnosis of PTSD, was conducted by a 
psychologist rather than a psychiatrist, in particular the VA 
psychiatrist affiliated with the Martinsburg, West Virginia 
VA Medical Center who has been treating the veteran recently 
on a regular basis.  As review of the record otherwise does 
reveal diagnoses of and treatment for PTSD, including VA 
inpatient for PTSD at the Lyons Campus VA medical facility 
from May 1998 to July 1998 (records of which are available, 
contrary to the assertion of the veteran's representative at 
the July 2003 hearing), the Board concludes that an 
examination by a VA psychiatrist should be afforded to the 
veteran in order to determine whether the current psychiatric 
picture includes PTSD.  

As will be indicated in the instructions to the VA examiner 
below, the Board concludes that the veteran has submitted 
sufficient evidence to assume that he was exposed to a 
stressor or stressors during his duty in Vietnam associated 
with being exposed to rocket and mortar attacks.  In this 
regard, he has submitted pictures of damage done to a 
military structure, purportedly at a military base in Da Nang 
in 1972.  The service personnel records indicate that the 
veteran served in Vietnam through May 1972, and an April 2000 
report from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) indicated that there were nine 
attacks on the Da Nang Air Force Base in 1972.  Sworn 
testimony describing mortar and rocket attacks at his July 
2003 hearing is essentially consistent with similar 
contentions in written form submitted by the veteran 
throughout the prosecution of his claim, and unit histories 
from the 805th Transportation company, to which the veteran 
was assigned during his tour in Vietnam, appear to contain 
some corroborating evidence, to include an indication that 
service in this unit would have included duty in Da Nang.  In 
short, while the record does not specifically confirm that 
the veteran was exposed to rocket and mortar attacks, the 
Board finds that the veteran's plausible assertions, in light 
of what the personnel records do show, are sufficient to 
corroborate the occurrence of the stressor(s) involving the 
mortar and rocket attacks.  See Pentacost v. Principi, 16 
Vet. App. 124 (2002).  

Review of the record reflects that the RO has not issued an 
evidence development letter pertaining to the issue of PTSD 
consistent with the notice requirements of the VCAA.  The 
United States Court of Appeals for Veteran Claims (Court) has 
indicated that section 5103(a), as amended by the VCAA, and § 
3.159(b), as amended to implement the VCAA, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence the claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  See also Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that 
the Board identify documents in file providing notification 
which complies with the VCAA).  As a result, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  As such, 
and in light of the necessary development discussed above, 
this remand will afford the RO the opportunity to ensure that 
the veteran is provided with a development letter pertinent 
to the issue of entitlement to service connection for PTSD.   

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO should furnish the appellant a 
development letter which addresses the 
issue of service connection for PTSD, 
consistent with the notice requirements 
of the VCAA, as clarified by Quartuccio, 
supra, and otherwise ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002); 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.

2.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine whether, due to exposure to 
rocket and mortar attacks during the 
Vietnam War (the occurrence of which 
should be presumed by the psychiatrist) 
the veteran currently suffers from PTSD.  
The examination report should include a 
detailed account of all pathology found 
to be present.  If a diagnosis of PTSD is 
not appropriate, the examiner should 
state the basis for rejecting the 
diagnoses of PTSD of record rendered by 
VA medical professionals.  If there are 
different psychiatric disorders other 
than PTSD, the examiner should reconcile 
the diagnoses, comment on whether they 
are etiologically related to service, and 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All indicated studies or tests, including 
psychological testing and evaluation, are 
to be accomplished if deemed necessary by 
the psychiatrist.  The entire claims 
folder must be made available to and 
reviewed by the psychiatrist prior to the 
examination.

3.  Following the completion of the 
development requested above, the RO 
should readjudicate the claim for service 
connection for PTSD, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including any additional evidence 
obtained as a result of the development 
requested above and the VCAA.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



